DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Amendments filed 3/16/2022.
Election/Restrictions
Newly submitted claims 7-13 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 7 has been amended to require that an edge of the upper seed layer is not aligned with an edge of the metal via which is a species that is mutually exclusive to the configuration previously claimed in which an edge of the upper seed layer was required to be aligned with an edge of the metal via (see claim 8 as presented in the Amendments filed 8/30/2021).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 1 and 25 recite that the nitridized metal layer is nitridized from metal included in the lower metal pattern(or first metal feature). While the nitridized metal may have been in the lower metal pattern prior to the nitridization process, after the nitridization process the metal is a part of the nitridized metal layer and therefore not a part of the lower metal pattern as the lower metal pattern exists in the final form of the device. For the purpose of this Office Action, “metal included in the [lower metal pattern/first metal feature]” is interpreted as “metal which was included in the [lower metal pattern/first metal feature]”  before the nitridization step”.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 2014/0225258 A1) in view of Hu et al. (US 2018/0005939 A1).
Regarding claim 1, Chiu discloses a conductive structure (Fig. 2A), comprising:
a metal feature (36 and 40) disposed over a substrate (20) and comprising an upper metal pattern (lowest 40) over the lower metal pattern.
Chiu does not disclose a nitridized metal layer formed from metal included in a lower metal pattern as claimed. However, it is well-known in the art to placed nitridized metal layers (216 in Fig. 2 of Hu, ¶ 0032) in interconnects. There is a benefit to using nitridized metal as such in that it decreases electromigration of metal atoms between interconnects. It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate a nitridized metal layer onto the lowermost 36 Chiu for this benefit. The resulting device of the combination will include a lower metal pattern (“Cu intermetallic” 214 in Fig. 2, ¶ 0034 of Hu) disposed beneath the upper metal pattern and 
Regarding claim 2, Chiu discloses that a dimension of the lower metal pattern is different from a dimension of the upper metal pattern (see Fig. 2A).
Regarding claim 3, Hu discloses that an edge of the nitridized metal layer is aligned with an edge of the upper metal pattern (see Fig. 2).
Regarding claim 4, Hu discloses that the nitridized metal layer is in physical contact with the lower metal pattern (see Fig. 2) and will be in contact with the upper metal pattern in the combination (see Fig. 2A of Chiu).
Regarding claim 5, Hu does not disclose the specific thickness of the nitridized metal layer. However, it would have been obvious to one having ordinary skill in the art at the time of the invention that too thin of a nitridized metal layer would not sufficiently block the migration of metal atoms and too thick of a nitridized metal layer will interfere with the desired conductivity of the component. As such, it would have been obvious to one or ordinary skill in the art at the time of filing to that the thickness of the nitridized metal layer is a result effective variable to be optimized and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)). As such, it would have been obvious to one having ordinary skill in the art to form the thickness of the nitridized metal layer to be within the claimed range.
Regarding claim 6, Hu discloses that the nitridized metal layer has a nitrogen atom content of “a few atomic % of N” (¶ 0029) which is interpreted to fall within the range of 1-30 at% as claimed.
Regarding claim 21, Chiu discloses a semiconductor package (Fig. 2A), comprising:
two dies (20) laterally disposed (although only one such die is shown in Fig. 2A, Chiu discloses forming multiple dies laterally disposed in ¶ 0047); and

Chiu does not disclose a second seed layer as claimed. However, it is well-known in the art to place seed layers (216 in Fig. 2 of Hu, ¶ 0032) between metal lines and metal vias. There is a benefit to placing seed layers as such in that it decreases electromigration of metal atoms between the metal line and metal via. It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate a second seed layer between the “initial” metal feature of Chiu and underlying the second metal feature directly above for this benefit. The resulting device of the combination will include a first metal pattern (“Cu intermetallic” 214 in Fig. 2, ¶ 0034 of Hu) disposed beneath and electrically connected to the second metal pattern with the first seed layer underlying the first metal feature and the second seed layer being a nitridized copper layer in contact with the first metal feature and the second metal feature (compare Fig. 2 of Hu and Fig. 2A of Chiu).
Hu does not disclose the specific thickness of the second seed layer. However, it would have been obvious to one having ordinary skill in the art at the time of the invention to form it as only a small percentage of the thickness of the metal lines and vias so as not to interfere with the desired electrical conductivity of the device. As such, it would have been obvious to one having ordinary skill in the art to have the thickness of the second seed layer be only a small percentage of the thickness of the first seed layer for this reason.
 Regarding claim 22, in the device of such a combination, the lower and upper seed layers will comprise different materials (¶ 0023 of Hu and ¶ 0020 of Chiu).
Regarding claim 23, the first seed layer comprises titanium and copper (“copper, aluminum, titanium, the like, or a combination thereof” in ¶ 0020 of Chiu).

Regarding claim 25, the second seed layer is nitridized from metal included in the first metal feature (¶¶ 0032-33 of Hu).
Regarding claim 26, an edge of the second seed layer (top edge) is aligned with an edge of the second metal feature (bottom edge).
Regarding claim 27, an edge of the second seed layer (right edge) protrudes from an edge of the second metal feature (right edge; see Fig. 1 of Hu).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 21-27 have been considered but are moot in view of the new mapping of Chiu and Hu used in the current rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/               Examiner, Art Unit 2815              

/HERVE-LOUIS Y ASSOUMAN/              Examiner, Art Unit 2826